870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley B. COTHAM, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-5554.
United States Court of Appeals, Sixth Circuit.
March 15, 1989.

Before KEITH, NATHANIEL R. JONES, and RALPH B. GUY, Jr., Circuit Judges.
PER CURIAM:


1
Plaintiff, Stanley B. Cotham, appeals from the judgment of the district court dismissing Cotham's action seeking waiver of recovery of overpaid disability insurance benefits pursuant to 42 U.S.C. Sec. 404(b).


2
After reviewing the record and briefs submitted in this matter, and after hearing argument by counsel, we find no error below warranting reversal.  We, therefore, affirm the judgment of the district court, based upon the opinion filed by the Honorable L. Clure Morton, Senior Judge, Middle District of Tennessee.